MURNAGHAN, Circuit Judge,
concurring:
While the majority’s analysis focuses primarily on the Virginia long-arm statute, it also implicitly holds that jurisdiction over the governor of North Carolina is barred by the constitutional requirements of due process. Although I am not content with that rationale, I nevertheless reach the same ultimate conclusion for other reasons:
(1) I deem it unnecessary to decide whether the cause of action here “arose from” one of the governor’s contacts with Virginia, because in my view none of those contacts constitute “transacting any business” within the meaning assigned to that term by the Virginia legislature when it enacted the long-arm statute. While the governor’s contacts may, as in my judgment they do, amount to “business” in the expansive colloquial sense of the word, the Virginia statute is primarily concerned with private business, and not with the conduct of state affairs by the principal executive officer of a sovereign. The proposition is, after all, as wide as it is long, and I have doubts that the Virginia legislature, operating in the sensitive area of state sovereignty, meant to define “business” in such a way as to extend jurisdiction over acts of state by governors of sovereigns of equal dignity, when that approach could lead other states to respond by extending jurisdiction over similar acts of state by the governor of Virginia. Cf. Naartex Consulting Co. v. Watt, 722 F.2d 779, 786 (D.C.Cir.1983) (discussing interpretation of District *490of Columbia long-arm statute to preclude jurisdiction based on “government contacts”).
However, in my view, on the facts here presented, the governor of North Carolina could constitutionally have been subjected to suit in Virginia. It is the proper interpretation of the Virginia statute, not the requirements of due process, that bars the exercise of jurisdiction in this case. While the Virginia courts have held that long-arm jurisdiction under the Virginia statute extends as far as is constitutionally permitted, John G. Kolbe, Inc. v. Chromodern Chair Co., 211 Va. 736, 740, 180 S.E.2d 664, 667 (1971); Carmichael v. Snyder, 209 Va. 451, 456,164 S.E.2d 703, 707 (1968), I conclude that the case before us now presents a rare exception to that rule. Neither Kolbe nor Carmichael involved negotiations conducted on behalf of state governments; instead, both cases involved breach of contract claims arising from private business transactions. Thus, neither case presented the Virginia court with the opportunity to address the issue before us here. I would, in those circumstances, there being no binding decision of the Virginia Supreme Court, interpret the long-arm statute as I believe it would be construed by that court should the question ever be presented to it. Doing so, I conclude that the Virginia Supreme Court most probably would hold that the Virginia long-arm statute did not reach the governor of North Carolina, at least on the basis of his Virginia activities as developed in the record in the instant case.
(2) The cause of action here concerns the validity vel non of a permit issued by the Army Corps of Engineers. The path to the courtroom envisaged by the Administrative Procedure Act, 5 U.S.C. § 702, calls for a proceeding contesting the correctness, in whole or in part, of the issuance of the permit to be brought against the agency by a person who is “adversely affected or aggrieved by agency action.” Virginia Beach and the other plaintiffs, however, are content with the permit in all its aspects, and the posture of the agency in this litigation is problematic. While the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, is often employed as a role reversing device in other situations, Virginia Beach’s attempt to start the litigation by resort to that Act does not sit well where doing so contravenes the manifest purposes of the Administrative Procedure Act. I have doubts that the race to the courthouse we see here should have been permitted to be run.